DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101 Considerations
	Claims 17-20 are directed to a “computer-readable storage medium” that is potentially subject to a rejection under 35 USC 101 due to lack of the word “non-transitory” such that the claims may be interpreted as covering subject matter not considered statutory (non-statutory forms of signal transmission such as carrier waves).  See MPEP 2106(II) citing In re Nuijten 84 USPQ2d 1495 (Fed. Cir. 2007).  
The BRI of “computer-readable storage medium”, however, has been defined by Applicant in [0086] to explicitly exclude transitory forms of such computer-readable storage media.  Therefore, claims 17-20 recite statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites first and second “object recognizers” the function of which is indefinite.  For example, the first object recognizer “performs first object recognizer operations comprising receiving the encoded video and processing at least a first I-frame of the plurality of I-frames in the encoded video”.  But “object recognizer operations” are vague and unclear.  Moreover, “receiving and processing” fail to clarify what “object recognizer” functions may comprise.  Similar vague and indefinite language is recited for the “second object recognizer”.  Likewise, the other independent claims 9 and 17 recite similar vague, unclear and indefinite language.
Further clarity issues arise due to the recited operations performed by the second object recognizer of claim 1 reciting “receiving the first I-frame from the first object recognizer after the first object recognizer has processed at least the first I-frame of the encoded video”.  Assuming, in arguendo, that the first object recognizer is performing objection recognition (e.g. as defined in [0040]) as a sequence of operations that “can include any operations needed for object recognition, including convolution operations, pooling operations, a matrix multiplication operations, and/or other operations as needed for a particular implementation.”; none of the listed operations for object recognition would result in an I-frame output.  As such, it is inaccurate and indefinite to recite the second object recognizer as receiving an I-frame since object recognition functions do not produce an I-frame output that could be received by the second object recognizer thus further raising questions as to what kinds of “processing” the first object recognizer may be performing.
While the examiner recognizes the object recognition may be represented as a sequence of operations that is shared between the MEC object recognizer (first object recognizer) in the mobile edge cloud and the CC object recognizer (second object recognizer) in the central cloud, the rough shorthand label of “receiving the first I-frame” is technically inaccurate, indefinite, and raises questions about scope of the “processing” and “further processing” performed by the first and second object recognizers.
Claim 1 is also indefinite because it recites “wherein the video encoder comprises a best parameter configuration of a group of pictures size”. The term “best” in claim 1 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The other independent claims 9 and 17 recite similar vague, unclear and indefinite language. Claims 2-8, 10-16, and 18-20 are indefinite because they depend from claims 1, 9, or 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Ali Cloudlet {A. M. M. Ali, N. M. Ahmad, and A. H. M. Amin, ‘‘Cloudlet-based cyber foraging framework for distributed video surveillance provisioning,’’ in Proc. 4th World Congr. Inf. Commun. Technol. (WICT), Bandar Hilir, Malaysia, 2015}; 
Ali Deep Learn (M. Ali et al., "Edge Enhanced Deep Learning System for Large-Scale Video Stream Analytics," 2018 IEEE 2nd International Conference on Fog and Edge Computing (ICFEC), 2018, pp. 1-10, doi: 10.1109/CFEC.2018.8358733);
Jin (US 6,959,044 B1); and
Soyata (T. Soyata, R. Muraleedharan, C. Funai, M. Kwon and W. Heinzelman, "Cloud-Vision: Real-time face recognition using a mobile-cloudlet-cloud acceleration architecture," 2012 IEEE Symposium on Computers and Communications (ISCC), 2012, pp. 000059-000066, doi: 10.1109/ISCC.2012.6249269).
Claim 1
	In regards to claim 1, Ali Cloudlet discloses a network system (see Figs. 1, 2 illustrating cloudlet network systems) comprising:
a camera operating in communication with a mobile telecommunications network {Figs. 1-3 illustrating IP Cameras which may connect to the Cloudlet via a LAN or wireless access point as discussed/shown on pgs. 200, 202};

a first object recognizer deployed in a mobile edge cloud telecommunications network {see Figs. 1-3 illustrating a Cloudlet deployed in an operating at an edge of the mobile telecom network as also discussed on pgs. 200, 202.};
a second object recognizer deployed in a central cloud 
wherein the camera performs camera operations comprising capturing a video comprising a plurality of video frames {Fig. 5 and Section E Cloudlet Architecture};

wherein the first object recognizer performs first object recognizer operations comprising receiving the encoded video and processing at least a first 
{Cloudlet is disclosed as reducing latency and improving face recognition by performing a portion of the recognition task at the Cloudlet including extracting the face vector from the image wherein the face vector is transmitted to the public cloud (central cloud) for the face matching process as discussed on pgs. 202-203}; and
wherein the second object recognizer performs second object recognizer operations comprising receiving the first further processing at least the first 
Although Ali-Cloudlet discloses the concept of distributing an object recognition process across a mobile edge cloud network and a central cloud network {e.g. network system including a camera, first object recognizer deployed in a mobile edge cloud network and second object recognizer deployed in a central cloud network}, Ali-Cloudlet is not relied upon to disclose a video encoder interposed between the camera and the mobile edge cloud network supplying/generating I-frames that are ingested by the mobile edge cloud network or that the cloud networks include neural networks as further indicated above in strike-through font.
Ali Deep Learn is a highly analogous reference that is from the same field of distributed recognition using cloudlets and central clouds and solves the same problem of reducing latency for a recognition task sequence.  See Abstract, Section I Introduction and Fig. 3 (copied below). 

    PNG
    media_image1.png
    501
    1113
    media_image1.png
    Greyscale

Ali Deep Learn teaches network system including a camera operating in communication with a telecommunications network {Fig. 3, e.g. Cam1}; 
a first object recognizer deployed in an edge cloud neural network, wherein the mobile edge cloud neural network operates at an edge of the telecommunications network {see Fig. 2 and Section I showing/discussing a cloud-based deep learning pipelines for object recognition that divides the recognition task into a sequence of steps that are distributed across an edge-enhanced infrastructure shown in Fig. 3 in which Edge Nodes and Cloudlets.  See also below cites for second object recognizer};
a second object recognizer deployed in a central cloud neural network, wherein the central cloud neural network operates in communication with the telecommunications network and the edge cloud neural network as discussed in Sections II and III.  See also Section IV Edge Enhanced Deep Learning Model in which object recognition is decomposed into a cascade of simpler problems/processes S1-SN that are distributed across the edge, cloudlet and cloud resources “in varied ways to which determine the performance of the system” and in which deep learning neural networks are employed.  See also Fig. 4 further illustrating a trained model neural network at the cloudlet and deep learning model at the central cloud for object recognition}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ali-Cloudlet’s networking system and method that already distributes an object recognition process across a mobile edge cloud network and a central cloud network {e.g. network system including a camera, first object recognizer deployed in a mobile edge cloud network and second object recognizer deployed in a central cloud network}, such that the cloud networks include neural networks performing recognizer processes as taught by Ali Deep Learn because distributing the deep learning pipeline stages across the edge, cloudlet and central cloud resources brings the benefits of low latency, reduced bandwidth costs and improved performance for object inference as motivated by Ali-Deep Learn in the Introduction Section I.
Jin is analogous art in the same field of network systems and solves a similar problem of reducing the bandwidth of information transmitted and processed across a network. 
Jin is one of many examples illustrating that network systems that include cameras producing digital video conventionally use a video encoder to compress the video data into I-frames.  See Column 3, line 4—column 4, line 3.
Jin also teaches a video encoder associated with the camera, wherein the video encoder comprises a best parameter configuration of a group of pictures size and wherein the video encoder performs video encoder operations comprising encoding the video based upon the best parameter configuration of the group of pictures size and thereby generating an encoded video comprising a plurality of I-frames {a dynamic GOP method based on scene changes in which the GOP size is adapted based on changing temporal statistics including scenecut threshold and GOP size.  See Figs. 4a, 4b, 5a.  Jin discusses analyzing scene changes to determine if larger interframe distances (increased/larger GOP size) are appropriate such that B and P frames may be filtered (reduced in number) in column 5, line 24-42.  Scenecut threshold (scene change and its detection) is discussed in column 5, lines 55-58.  Mode decision includes GOP size adjustment and is discussed in section 2.0 (column 6, line 49—column 7, line 12) which is highly relevant because it discusses an optimization procedure that generally suggests a similar inventive concept of choosing the GOP size by computing a range of modes (different parameter configurations) to select a best parameter configuration.  See also Section 3.0 and particularly column 7, lines 32-38 in which frame statistical data is used for dynamic GOP selection.  See also column 3, lines 25-35 for wireless/mobile telecommunications network.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include a video encoder associated with the camera, wherein the video encoder comprises a best parameter configuration of a group of pictures size and wherein the video encoder performs video encoder operations comprising encoding the video based upon the best parameter configuration of the group of pictures size and thereby generating an encoded video comprising a plurality of I-frames as taught by Jin because Soyata suggests sending compressed data captured by a mobile device and then encoded into a related compression format (Jpg) so that the compressed data is sent to a cloudlet and then a central server for face recognition as motivated in pg. 64 (see also MOCHA architecture, Fig. 1 Section II,  in while mobile devices interact with cloudlet and central cloud).	
Claim 2
In regards to claim 2, Ali Cloudlet discloses wherein a first execution cost in terms of time is associated with the first object recognizer processing at least the first frame {see the response time (execution cost in terms of time) for the recognition applications running in the cloudlet on pg. 200}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Ali-Cloudlet’s response time such that it processes at least the first I frame as taught by Jin because Soyata suggests sending compressed data captured by a mobile device and then encoded into a related compression format (Jpg) so that the compressed data is sent to a cloudlet and then a central server for face recognition as motivated in pg. 64 (see also MOCHA architecture, Fig. 1 Section II, in while mobile devices interact with cloudlet and central cloud).
Claim 3
In regards to claim 3, Ali Cloudlet discloses wherein the plurality of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ali Cloudlet’s frames (images) so that they include N number of I-frames as taught by Jin because Soyata suggests sending compressed data captured by a mobile device and then encoded into a related compression format (Jpg) so that the compressed data is sent to a cloudlet and then a central server for face recognition as motivated in pg. 64 (see also MOCHA architecture, Fig. 1 Section II, in while mobile devices interact with cloudlet and central cloud)
Claim 4
In regards to claim 4, Ali Cloudlet discloses wherein a total latency for the N number of I-frames is equal to a product of the N number of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Ali-Cloudlet’s latetncy (response time) such that it processes at least the first I frame as taught by Jin because Soyata suggests sending compressed data captured by a mobile device and then encoded into a related compression format (Jpg) so that the compressed data is sent to a cloudlet and then a central server for face recognition as motivated in pg. 64 (see also MOCHA architecture, Fig. 1 Section II, in while mobile devices interact with cloudlet and central cloud).
Claim 5
In regards to claim 5, Ali-Cloudlet is not relied upon to disclose but Ali Deep Learn teaches wherein a transmission cost is associated with transmitting the first 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ali-Cloudlet to include wherein a transmission cost is associated with transmitting the first 
Claim 6
In regards to claim 6, Ali-Cloudlet is not relied upon to disclose but Ali Deep Learn teaches wherein a queuing time is associated with the first object recognizer queuing the processing of at least the first 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ali-Cloudlet to include wherein a queuing time is associated with the first object recognizer queuing the processing of at least the first 
Claim 7
In regards to claim 7, Ali Cloudlet discloses wherein a second execution cost in terms of time is associated with the second object recognizer further processing at least the first 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Ali-Cloudlet’s response time such that it processes at least the first I frame as taught by Jin because Soyata suggests sending compressed data captured by a mobile device and then encoded into a related compression format (Jpg) so that the compressed data is sent to a cloudlet and then a central server for face recognition as motivated in pg. 64 (see also MOCHA architecture, Fig. 1 Section II, in while mobile devices interact with cloudlet and central cloud.  See also the 112(b) rejection above regarding I-frame at this stage).
Claim 8
In regards to claim 7, Ali Cloudlet discloses wherein a total latency for the N number of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ali-Cloudlet’s latency calculation to include queuing time and transmission as taught by Ali Deep Learning because doing so provides a comprehensive end-to-end latency calculation and because doing so merely combines prior art elements according to known methods to yield predictable results.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Ali-Cloudlet’s response time such that it processes at least the first I frame as taught by Jin because Soyata suggests sending compressed data captured by a mobile device and then encoded into a related compression format (Jpg) so that the compressed data is sent to a cloudlet and then a central server for face recognition as motivated in pg. 64 (see also MOCHA architecture, Fig. 1 Section II, in while mobile devices interact with cloudlet and central cloud.  See also the 112(b) rejection above regarding I-frame at this stage).
Claims 9-20
The rejection of system claims 1, 2, 3, 4, 5, 6, 7, and 8 above applies mutatis mutandis to the corresponding limitations of method claims 9, 10, 11, 12, 13, 14, 15, and 16, respectively while noting that the above cites also include method steps.  
The rejection of system claims 1; 2, 3, 4; 3; and 5-8 above applies mutatis mutandis to the corresponding limitations of computer-readable storage medium claims 17; 18; 19; and 20 while noting that discloses computer readable media implementations of the cloudlet and cloud architecture are clearly contemplated by Ali Cloudlet particularly on pgs. 201-202.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
H. M. Amin, N. M. Ahmad and A. M. M. Ali, "Decentralized face recognition scheme for distributed video surveillance in IoT-cloud infrastructure," 2016 IEEE Region 10 Symposium (TENSYMP), 2016, pp. 119-124, doi: 10.1109/TENCONSpring.2016.7519389 discloses cloudlet face detection and feature extraction (extract face and face vectors) while central cloud does matching and recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486